Citation Nr: 1142450	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  07-02 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for low back strain.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and/or "depression."

3.  Entitlement to service connection for the residuals of a shrapnel wound to the back, to include a scar.

4.  Entitlement to service connection for a chronic skin disorder, claimed as a "total body rash."


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971, with service in the Republic of Vietnam from January to December 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The September 2005 rating decision denied separate claims of service connection for depression and service connection for PTSD; however, the claims have been consolidated as noted on the cover page of this decision pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In that case, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue is recharacterized as shown on the first page of this decision and it is acknowledged that such description includes a claim of entitlement to service connection for any currently diagnosed acquired psychiatric disorders.  

The case was initially before the Board in August 2009, at which time, all issues were remanded back to the RO, via the Appeals Management Center (AMC) for additional development of the record.  To the extent possible, that development had been completed and the agency of original jurisdiction (AOJ) substantially complied with the August 2009 remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

The reopened claim of entitlement to service connection for a low back strain as well as the inextricably intertwined claim of entitlement to service connection for the claimed residuals of a shrapnel wound with scar of the low back, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 1971 decision, the RO denied the Veteran's claim of service connection for a back disability.  The Veteran was provided notice of that decision in September 1971 but he did not initiate an appeal.  

2.  Evidence submitted since the RO's August 1971 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of service connection for a back disability, and therefore raises a reasonable possibility of substantiating the claim of service connection for a back disability.  

3.  The Veteran's current body skin rash was first shown many years following discharge from service and is not shown to be related to service.  

4.  The evidence of record does not provide a current diagnosis of a chronic acquired psychiatric disorder.  



CONCLUSIONS OF LAW

1.  The August 1971 rating decision denying service connection for a low back strain is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the RO's August 1971 rating decision which denied service connection for a low back strain; thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  A skin disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2010).  

4.  An acquired psychiatric disorder was not incurred in or aggravated by service.  38 U.S.C.A. § § 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  With regard to claims to reopen based on new and material evidence, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In essence, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service-connection claim includes notice of the bases for the denial in the prior decision and describes the evidence necessary to establish service connection that was not present in the previous denial.  

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters dated in February 2005 and June 2005.  The notifications substantially complied with the specific requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  In a subsequent letter sent to the Veteran in March 2006, additional notice was provided to the Veteran specifically consisting of how VA assigns disability ratings and effective dates for all grants of service connection as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

Given the favorable nature of the Board's decision on the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for a low back strain, there is no prejudice to the appellant, regardless of whether VA has satisfied its duties of notification and assistance with respect to the specific requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006) regarding the reopening of claims.  That notwithstanding, the February 2005 letter did provide the Veteran with the reason for the RO's prior denial of service connection for low back strain.  

VA has obtained service treatment records (STRs), assisted the Veteran in obtaining evidence, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  At the Veteran's personal hearing in May 2009, he specifically mentioned private and VA treatment records which he believed would support his claim.  The case was then remanded to obtain these records.  VA records were obtained and associated with the claims file, but the Veteran did not respond to a request for the private treatment records he referenced during his hearing.  Importantly, VA's duty to assist is not a one-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 191 (1991).  

With regard to the claims of service connection for a skin disability, and an acquired psychiatric disorder, the Veteran was not afforded VA examinations in conjunction with these claims.  However, VA's duty to assist does not require that examinations be provided in this case with respect to these issues because there is no evidence of a chronic body rash disability or psychiatric disability in service.  In disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  At the time of the Veteran's personal hearing before the undersigned in August 2010, the Veteran submitted additional evidence directly to the Board in support of his claim, along with a waiver of initial review of that evidence by the Agency of Original Jurisdiction (AOJ).  As such, the Board may proceed without prejudice to the Veteran.  

II.  New and Material Evidence

The Veteran seeks to reopen a previously denied claim of service connection for a low back disability.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  

In an August 1971 rating decision, service connection for a low back strain was denied.  The basis for the denial was that, despite the Veteran's STRs showing in-service treatment for complaints of back pain, and complaints of back pain at the discharge physical, there was no diagnosis of a back disability at the time of the last examination of record.  Currently, the medical evidence shows the presence of mild degenerative disease of the lumbar spine manifested by sclerosis of the endplates and marginal osteophyte formation.  

The Veteran's current claim to reopen was received at the RO in January 2005.  In support of his claim, he continued to assert that his current back disability began during service, and has bothered him ever since.  VA outpatient treatment records added to the file since the prior denial of service connection include treatment for back pain, and an indication (presumably based on the Veteran's self-reported history) by a VA doctor in July 2007 that the Veteran injured his back in Vietnam and was currently being treated for low back pain.  

Also added to the record is the May 2009 personal hearing transcript showing the Veteran's testimony that he was treated for back pain in service and has had back pain ever since service.  

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior final denial, the evidence of record did not show the existence of a chronic back disability at discharge from service.  

The additional evidence added to the claims file since the prior denial is new and material.  It includes competent evidence of a current chronic back disability and raises the possibility that the Veteran's current back problems may have been incurred during service.  Importantly, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence submitted since the RO's August 1971 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  New and material evidence has been received since the RO's August 1971 decision; reopening the claim of service connection for a low back strain is warranted.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

III.  Service Connection

The Veteran seeks service connection for a skin disability and an acquired psychiatric disorder, to include depression and/or PTSD.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as psychosis to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Skin Disability

The Veteran asserts that he was treated in service for a skin rash.  A review of the Veteran's service treatment records (STRs), shows one February 1971 complaint of an irritated left foot.  The impression was  "early fungal infection."  Tinactin was recommended.  There was no follow-up treatment and no further complaints regarding the foot fungus.  The STRs, including the Veteran's discharge examination in January 1971, are otherwise completely negative for any complaints, findings, or treatment for a skin rash of any kind.  

Thus, although the Veteran is certainly competent to report that he was treated for a skin rash during service and that he has suffered with these symptoms since service, there is no evidence of record that supports these assertions.  Importantly, the Veteran does not assert that his current skin disorder includes a foot fungus.  Rather, the Veteran describes his current skin rash to include small red bumps, mostly in the groin area.  

The first post-service evidence of any treatment for a skin disability comes from private treatment records dating back to 1998, 27 years following discharge from service.  These records, which date from 1998 to 2004, indicate that the Veteran was treated for a number of skin disabilities, which according to a March 1998 report, began four to five years prior.  In other words, these records show that the Veteran's skin disabilities began in the mid-1990's, not during service in Vietnam.  Among the diagnosed conditions were folliculitis, neurodermatitis, lichen simplex chronicus and contact dermatitis.  The location of the skin irritations varied, but was often noted in the perianal area and the groin area.  None of these records suggests that the Veteran's skin condition developed during service in Vietnam or was a result of that service.  

The Veteran's inconsistent statements regarding the onset of his skin disability, coupled with the lack of any evidence of a chronic skin rash until 1998, over two decades after discharge from service, weighs against the claim.  As the credibility of the Veteran's statements are questioned, they lack probative value.  Further the lack of any in-service treatment for a skin rash, other than one complaint of a foot fungus, coupled with the lack of any treatment records until 1998 is negative evidence that weighs against the claim.  In sum, the Veteran's notation of normal skin on the discharge examination as well as the Veteran's March 1998 statement regarding the onset of his skin disability are inconsistent with his current claim.  Moreover, the lack of any evidence of the Veteran's current skin condition at discharge or until 1998 is consistent with a finding that no such skin disorder existed until this time.  This lack of positive evidence more probative than the Veteran's statement in support of his claim, which, as explained, is inconsistent with other evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The preponderance of the evidence is against the claim of service connection for a skin disability; there is no doubt to be resolved; and service connection for a skin disability is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Acquired Psychiatric Disorder

The Veteran seeks an acquired psychiatric disorder.  At his personal hearing in May 2009, the Veteran testified that he received a PTSD diagnosis from a VA provider at the Chicago Heights VA Medical Center.  Those records were obtained pursuant to the August 2009 remand directives, but they do not contain a current diagnosis of PTSD, or any other acquired psychiatric disorder.  

There are no records whatsoever that show a diagnosis of any chronic acquired psychiatric disorder.  To the contrary, a February 2010 VA treatment record notes that the Veteran denied depression, and his PTSD screen was negative.  

In sum, the medical evidence of record has never shown a diagnosis of PTSD, depression, or any other chronic acquired psychiatric disorder.  Further, the Veteran testified at his personal hearing in May 2009 that he was not in treatment for a psychiatric disorder.  A claim for service connection requires medical evidence showing that the veteran currently has the claimed disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Service connection may not be granted unless a current disability exists.  In other words, it is essential that there be a current disability in order to establish service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Absent proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, there is no medical evidence establishing a current diagnosis of any acquired psychiatric disorder for which service connection may be established.  The Veteran testified that he kept his feeling to himself and reported that his wife told him that he screamed during the night.  Although this may be true, the fact remains that there is no evidence of a current chronic psychiatric condition for which service connection may be established.  

Thus, the preponderance of the evidence is against a finding service connection for an acquired psychiatric disorder, and the claim must be denied. 


ORDER

The application to reopen the claim of service connection for a low back strain is granted and the claim is reopened; to this extent only the appeal is granted.

Service connection for a skin disability is denied.  

Service connection for an acquired psychiatric disorder to include PTSD and/or depression is denied.  


REMAND

Having reopened the claim of service connection for low back disorder, VA now has the duty to notify the appellant as to how to substantiate his claim and to assist him in the development of the claim.  As such, VA must obtain relevant records which could possibly substantiate the claim and conduct an appropriate medical inquiry.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994); 38 U.S.C.A. § 5107(a) (West 2002).  

The Veteran seeks service connection for a low back disability.  The service treatment records indicate that the Veteran was treated for low back pain during service in January 1971 and the Veteran reported low back pain on his discharge examination in January 1971.  The Veteran was discharged six months later, in July 1971, and reported at that time that there had been no change in his medical condition.  

VA treatment records show that the Veteran has a current disability of mild degenerative disease of the spine manifested by sclerosis of the endplates and marginal osteophyte formation.  

The Veteran maintains that he has experienced back pain ever since service.  

Given the Veteran's reported continuity of symptoms, the evidence of treatment for back pain in service, and evidence of a current back disability, VA's duty to assist requires that the Veteran be afforded a VA examination to determine the current nature and likely etiology of any current low back disability.  In disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran should also be afforded additional opportunity to obtain and submit any additional relevant medical records pertinent to his claim for service connection.  

Regarding the claim of service connection for residuals of a shrapnel wound with scar, the STRs are silent as to any complaints, findings, or treatment for a shrapnel wound of any kind.  Further, the Veteran has provided no private treatment records to corroborate his account that he was hit with shrapnel in the low back during service.  

However, it appears from the Veteran's May 2009 personal hearing testimony that the Veteran's claimed low back injury includes the claimed shrapnel injury to the low back, particularly because both claims involve the low back.  As such, this claim is inextricably intertwined with the other low back matter on appeal.  

With regard to the shrapnel wound, the Veteran maintains that he received the Purple Heart Medal as a result of being hit by the shrapnel; however, a review of the Veteran's personnel records does not corroborate the Veteran's account.  The personnel records show that the Veteran received the National Defense Service Medal, the Vietnam Service Medal w/ 2 bronze service stars, the Bronze Star Medal, and the Republic of Vietnam Campaign Medal.  There is no indication on the Veteran's DD Form 214, or other personnel records in the claims file that the Veteran was eligible to receive the Purple Heart Medal.  

There is no evidence of record, other than the Veteran's contentions, that he was hit with shrapnel during service.  The STRs are inconsistent with the Veteran's statement that he was treated for this shrapnel wound during service, and the Veteran has provided no evidence of any current residuals therefrom.  Thus, on remand, the Veteran is encouraged to provide evidence to support this claim and to clear up any remaining ambiguity as to what current disabilities he is claiming are related to service with regard to the low back.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all available recent VA and/or private medical records concerning treatment received by the Veteran for his low back strain and/or residuals of a shrapnel wound to the low back disability since discharge from service, not already associated with the claims file.  

2.  Schedule the Veteran for a VA orthopedic examination to determine the current nature and likely etiology of any low back disability.  The claims folder must be made available to and reviewed by the examiner in conjunction with the requested study.  The examiner in this regard should elicit from the Veteran and record a full clinical history referable to the claimed low back disability.  The examiner should opine as to whether (a) the Veteran's documented in-service low back pain and treatment therefor are at least as likely as not (a probability of 50 percent or greater) related to any current low back disability, (b) whether any scar of the low back is related to the claimed shrapnel wound to the low back.  In so opining, the examiner should consider the service treatment records, pertinent VA and private medical evidence in the claims file.  In particular, the examiner should consider the service treatment records which show no pre-existing back disability, in service back pain, and back pain noted on the discharge examination.  The examiner should also consider any VA records, as well as any additional pertinent medical evidence that is obtained and associated with the claims file subsequent to this remand.  All findings must be reported in detail with a complete rationale provided for all opinions and all indicated testing must be accomplished.  

3.  Following completion of the development requested, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period of time allowed for response.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


